DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is filed on 06/22/2017.
This action is in response to amendments and/or remarks filed on 02/23/2021. In the current amendments, claims 1, 3, 10, 12 and 19-20 have been amended and claims 2, 6 and 15 have been cancelled. Claims 1, 3-5, 7-14 and 16-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 02/23/2021, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “scored similar to the first user…” in line 28. It is unclear what is considered “similar” or how does one measure the “similar” scores corresponding to the first user. For the purpose of examination the terms “scored similar” has been interpreted as scores having equal values or same answer. 
Claim 1 further recites the limitation “the one or more second users are determined based on comparison of the answer to the question of the first user and the predicted probability of the first user answering the unanswered question correctly with answers to the question of the one or more second users and predicted probabilities of the one or more second users answering the unanswered question correctly” and it is unclear which probability is being compared to the one or more second users. Is it the one or more second users being compared to the predicted probabilities of the first user answering the unanswered question correctly or is it directly comparing probability of correctly answering the unanswered question by the first user? For the purpose of 
Claim 10 recites the limitation “the cohort of second users is determined based on comparison of the answer to the question of the first user and the predicted probability of the first user answering the unanswered question correctly with answers to the question of the cohort of second users and predicted probabilities of the cohort of second users answering the unanswered question correctly” and it is unclear which probability is being compared to the cohort of second users. Is it the one or more second users being compared to the predicted probabilities of the first user answering the unanswered question correctly or is it directly comparing probability of correctly answering the unanswered question by the first user? For the purpose of examination the above claim limitations have been interpreted as comparing the one or more second users based on the predicted probabilities of the first user answering the unanswered question correctly. 
Dependent claim 11 is rejected for dependency of claim 10. 
Claim 19 recites the limitation “the one or more second users are determined based on comparison of the answer to the question of the first user and the predicted probability of the first user answering the unanswered question correctly with answers to the question of the one or more second users and predicted probabilities of the one or more second users answering the unanswered question correctly” and it is unclear which probability is being compared to the one or more second users. Is it the one or more second users 
Dependent claim 20 is rejected for dependency of claim 19. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pardos et al. (“Using Fine-Grained Skill Models to Fit Student Performance with Bayesian Networks”) in view of Shahshahani et al. (2013/0325779 A1) and further in view of Maurya et al. (US 2017/0154307 A1).
Regarding claim 1 (Currently Amended)
A method for generating customized instructional content recommendations, comprising: receiving, by a computing device, an answer to a question of a set of questions from a first user, the set of questions including an unanswered question to which the first user has not responded; computing, by the computing device, a predicted probability of the first user answering the unanswered question correctly using the answer to a first question and based on question mapping data, the question mapping data representing a relationship between the question and the unanswered question; determining, by the computing device, a plurality of topic scores of the first user for a plurality of topics based on a topic map, the topic map including a mapping between topics and questions in the set of questions; calculating, by the computing device, a skill level of the first user based on the answer to the question and the predicted probability of the first user answering the unanswered question correctly, the skill level representing a level of a skill of the first user in one or more topics; ranking, by the 
basically they're trying to find other users who are similar to the first user.  if the first user gives answer X to the question and is probably right, the system tries to find other users who also answer X to the question and are probably right.

wherein: the one or more second users have a threshold level of similarity to the first user, the one or more second users are determined based on comparison of the answer to the question of the first user and the predicted probability of the first user answering the unanswered question correctly with answers to the question of the one or more second users 
and predicted probabilities of the one or more second users answering the unanswered question correctly, 
and the one or more second users have answered same question and scored similar to the first user; 
determining a skill gap of the first user indicating a deficiency of the first user in the level of the skill in the one or more topics based on a topic score of the first user satisfying a threshold score, wherein the threshold score is defined relative to the cohort; generating, by the computing device, a search query based on the skill gap of the first user; 
searching, by the computing device, a database of instructional content using the search query indicating the skill gap of the first user; 

ranking the instructional content based on the match scores indicative of the match of the search query with the instructional content, to generate recommended instructional content customized to the skill gap of the first user; and providing, by the computing device, for display to the first user, the recommended instructional content customized to the skill gap of the first user.

*********
Pardos teaches a method for generating customized instructional content recommendations comprising: receiving, by a …an answer to a question of a set of questions from a first user, (pg. 5 third paragraph “We then load the user’s responses to ASSISTment questions from our log file and then enter his/her responses into the Bayesian network as evidence.”)
the set of questions including an unanswered question to which the first user has not responded; (“The MCAS test consists of 5 open responses (essay), 5 short answers and 29 multiple choice (out of four) questions” Also see pg. 2 right col second paragraph “Each ASSISTment consists of an original item and a list of scaffolding questions. An ASSISTment that was built for item 19 of the 2003 MCAS is shown in Figure 1. In particular, Figure 1 shows the state of the interface when the student is partly done with the problem.”)
computing, …a predicted probability of the first user answering the unanswered question correctly using the answer to a first question (pg. 3 second paragraph “The probability a student[corresponds to first user] will answer a question correctly is 0.95 if they know the skill or skills evolved.”)
and based on question mapping data, the question mapping data representing a relationship between the question and the unanswered question; (Examiner notes Pardos gets the skill based on previous answers then use the skill to predict scores on new questions see pg. 5 third paragraph “We then load the user’s responses to ASSISTment questions from our log file and then enter his/her responses into the Bayesian network as evidence. Using inference, dictated by the CPD tables of the questions, the skill level posterior marginal probabilities are calculated using likelihood-weighting inference which is an approximate inference sampling engine.”)
calculating, …a skill level of the first user based on the answer to the question  (pg. 5 second paragraph “Using MATLAB and the Bayes Net Toolkit as a platform, an architecture was developed to assess the skill levels of students in the ASSISTment system and to test the predictive performance of the various models… We then load the user’s responses to ASSISTment questions from our log file and then enter his/her responses into the Bayesian network as evidence. Using inference, dictated by the CPD tables of the questions, the skill level posterior marginal probabilities are calculated using likelihood-weighting inference which is an approximate inference sampling engine.”)
and the predicted probability of the first user answering the unanswered question correctly, (pg. 3 second paragraph “The probability a student[corresponds to first user] will answer a question correctly is 0.95 if they know the skill or skills evolved.”)
…
the one or more second users are determined based on comparison of the answer to the question of the first user and the predicted probability of the first user Page 2 of 12Appl. No. 15/630,245Attorney Docket No.: 105152-1152802answering the unanswered question correctly with answers to the question of the one or more second users and predicted probabilities of the one or more second users answering the unanswered question correctly, (Examiner notes that Prados teaches comparing skill level for each students based on the predicted score[corresponds to predicted probability] using Fine-Grained skill model see pg. 6 “For each student and for each model, we subtract the student’s real test score from our predicted score[corresponds to predicted probability]. We took the absolute value of this number and averaged them to get our Mean Absolute Differences (MAD) for each model, shown in Figure 5. For each model we divided the MAD by the number of questions in the test to get a “% Error” for each model.”)
Pardos does not teach …the computing device, determining, by the computing device, a plurality of topic scores of the first user for a plurality of topics based on a topic map, the topic map including a mapping between topics and questions in the set of questions; calculating, by the computing device, a skill level of the first user based on the answer to the question and the predicted probability of the first user answering the unanswered question correctly, the skill level representing a level of a skill of the first user in one or more topics; ranking, by the computing device, the skill level of the first 
wherein the one or more second users have a threshold level of similarity to the first user, the one or more second users are determined based on comparison of the answer to the question of the first user and the predicted probability of the first user Page 2 of 12Appl. No. 15/630,245Attorney Docket No.: 105152-1152802answering the unanswered question correctly with answers to the question of the one or more second users and predicted probabilities of the one or more second users answering the unanswered question correctly, and the one or more second users have answered same question and scored similar to the first user;
determining a skill gap of the first user indicating a deficiency of the first user in the level of the skill in the one or more topics based on a topic score of the first user satisfying a threshold score, wherein the threshold score is defined relative to the cohort; 
generating, by the computing device, a search query based on the skill gap of the first user; searching, by the computing device, a database of instructional content using the search query indicating the skill gap of the first user; determining match scores based on match of the search query indicating the skill gap of the first user with the instructional content; 
ranking the instructional content based on the match scores indicative of the match of the search query with the instructional content, to generate recommended instructional content customized to the skill gap of the first user; the recommended instructional content customized to the skill gap of the first user.
Shahshahani teaches …the computing device (para [0008] “A computer readable storage medium, having stored thereon, instructions for execution by a processor is disclosed in accordance with another embodiment. The instructions cause the processor to analyze activity history of a first user”)
determining, by the computing device, (para [0008] “A computer readable storage medium, having stored thereon, instructions for execution by a processor is disclosed in accordance with another embodiment. The instructions cause the processor to analyze activity history of a first user”)
a plurality of topic scores of the first user for a plurality of topics (para [0042] “The initial scores generated by the score generation module 2210 are provided to the score output module 2220. The score output module 2220 can calculate a relative score or generate a map showing the relative score of the user u regarding the topic/entity e relative to the cohort group selected by the user u for the entity e.”) based on a topic map, (Examiner notes the scores are generated from the questions with various topics see para [0033] “In an embodiment, based on the user activity, user attribute information comprising various topics which are of interest to the user are implicitly identified by the expertise engine 100. In addition, the expertise engine 100 can also ask the user to explicitly enter topics of interest and/or expertise.”)
the topic map including a mapping between topics and questions in the set of questions; (para [0033] “In an embodiment, based on the user activity, user attribute information comprising various topics which are of interest to the user are implicitly identified by the expertise engine 100. In addition, the expertise engine 100 can also ask the user to explicitly enter topics of interest and/or expertise.”)
the skill level representing level of skill of the first user in one or more topics; (para [0055] “In one embodiment the expertise engine 100 can set common scoring levels for all the topics in order to classify the user as a novice, intermediate user or an expert. In one embodiment, the scores for classifying users can be unique for each of the topics.” Also see para [0031] “In an embodiment, if the user is a registered user of the expertise engine 100, upon verifying the user credentials, the expertise engine 100 in association with the content processing engine 120 produces personalized content 116 that can comprise but is not limited to, topic-wise scores indicating the user's expertise levels with regard to various topics relative to a selected cohort group, the user's strong and weak topics, content Suggestions for the various topics that the user can employ in order to improve the scores, information related to the cohort group or other updates associated with the expertise engine 100.”)
ranking, by the computing device, the skill level of the first user against skill levels of a plurality of second users; (abstract “Based on the user's score, the user can be classified into various competency levels ranging from a novice to an expert in each topic” also see para [0038] “The group selection module 2120 is operative to provide one or more cohort groups comprising other users[corresponds to plurality of second users] against whom a user may wish to compare his/her knowledge regarding a given topic.”)
 (para [0008] “A computer readable storage medium, having stored thereon, instructions for execution by a processor is disclosed in accordance with another embodiment. The instructions cause the processor to analyze activity history of a first user”) a cohort to include one or more second users of the plurality of second users (para [0047] “At 310, the user's score for each of the topics is mapped relative to the scores of the cohort group and a comparative or relative score is determined for the user relative to the cohort group[corresponds to cohort of second users] score for the selected topic.”) based on the ranked skill level (abstract “Based on the user's score, the user can be classified into various competency levels ranging from a novice to an expert in each topic”) and a similarity of the one or more second users to the first user; (Para [0047] “For example, the expertise engine 100 can preset a score threshold for each cohort group and topic pair whereby if the user's score is equal to or exceeds the threshold, the topic is classified as a strong topic for the user or otherwise classified as a weak topic for the user.” Also see para [0046] “In an embodiment, various thresholds can be associated with each of the topics and based on a comparison of one or more of the user's initial score or comparative scores with respective thresholds, the user's proficiency in each of the topics can be determined.”)
wherein the one or more second users have a threshold level of similarity to the first user, (para [0047] “For example, the expertise engine 100 can preset a score threshold for each cohort group and topic pair whereby if the user's score is equal to or exceeds the thresh old, the topic is classified as a strong topic for the user or otherwise classified as a weak topic for the user. In an embodiment, the strong and weak topics for a user can be determined based on a comparison within the user's scores for the various topics regardless of the scores of the cohort group.”)
…
and the one or more second users have answered same question and scored similar to the first user; (para [0047] “For example, the expertise engine 100 can preset a score threshold for each cohort group and topic pair whereby if the user's score is equal to or exceeds the thresh old, the topic is classified as a strong topic for the user or otherwise classified as a weak topic for the user. In an embodiment, the strong and weak topics for a user can be determined based on a comparison within the user's scores for the various topics regardless of the scores of the cohort group.”)

 are similar to the first user with respect to at least one of educational background, (para [0038] “The default group provided to the user can comprise other users who have similar attributes as the user. For example, other users having similar age, location, educational, demographic and/or professional attributes as the user can make up the user's default cohort group.”) or the skill levels for one or more subjects or topics; Page 2 of 12Appl. No. 15/630,245Attorney Docket No.: 105152-1152802 Response to Office Action of May 22, 2020(Para [0055] “Accordingly, the plot 712 shows that the user u is an expert in topic 2, has intermediate level knowledge in topics 1 and 4 and is a novice in topics 3 and 5. In an embodiment, a type of display can be associated with each of the topic scores within the plot 712 in a manner that indicates the strong and weak topics of the user u relative to respective cohort groups. By the way of illustration and not limitation, the pattern within the bars representing the scores can be highlighted for topics in which the user is proficient relative to an associated cohort group and may be grayed out for topics in which the user is weak as compared to the associated cohort group. As dis cussed Supra, the information regarding strong and weak topics can be provided via the topics button 710.”)
determining a skill gap of the first user indicating a deficiency of the first user in the level of the skill in the one or more topics (para [0044] “The scores and evaluations from the score analysis module 2310 are provided to the content providing module 2320 which, in association with the entity store 170, recommends content personalized to the user's score/level of competence for each topic. In one embodiment, the content provided to the user can be tailored to increase the user's score relative to the cohort group. For example, if it is determined that the user is weak[corresponds to deficiency] in a particular topic, content items associated with the topic which have not been previously consumed by the user but which have been consumed by the other users in the cohort group can be provided to the user.”)
based on a topic score of the first user satisfying a threshold score, (Examiner notes that user’s skill score is compared to others in the group which corresponds to skills gap between how far a user’s skill is from the average or the expected skill within the group see para [0047] “At 310, the user's score for each of the topics is mapped relative to the scores of the cohort group and a comparative or relative score is determined for the user relative to the cohort group score for the selected topic. In an embodiment, a histogram of scores of the user versus the scores of the other users in the cohort group for the topic can be created and the relative range or the comparative score for the user for the selected topic within the cohort group can be provided as an indication of the user's expertise or level of knowledge in the topic.” Also user’s skill is compare to the threshold score see para [0043] “Based on the comparison with the thresholds, the score analysis module 2310 can determine if the user has elementary, intermediate or expert knowledge in each of the received topics.”)
wherein the threshold score is defined relative to the cohort; (Para [0047] “For example, the expertise engine 100 can preset a score threshold for each cohort group and topic pair whereby if the user's score is equal to or exceeds the threshold, the topic is classified as a strong topic for the user or otherwise classified as a weak topic for the user.” Also see para [0046] “In an embodiment, various thresholds can be associated with each of the topics and based on a comparison of one or more of the user's initial score or comparative scores with respective thresholds, the user's proficiency in each of the topics can be determined.”)
 Attorney Docket 10270-05814 USdetermining, by the computing device, (para [0008] “A computer readable storage medium, having stored thereon, instructions for execution by a processor is disclosed in accordance with another embodiment. The instructions cause the processor to analyze activity history of a first user”) recommended instructional content customized to the skill gap of the first user; (para [0031] “In an embodiment, if the user is a registered user of the expertise engine 100, upon verifying the user credentials, the expertise engine 100 in association with the content processing engine 120 produces personalized content 116 that can comprise but is not limited to, topic-wise scores indicating the user's expertise levels with regard to various topics relative to a selected cohort group, the user's strong and weak topics, content Suggestions[corresponds to recommended instructional content] for the various topics that the user can employ in order to improve the scores, information related to the cohort group or other updates associated with the expertise engine 100.”)
ranking the instructional content based on the match scores indicative of the match of the search query with the instructional content, to generate recommended instructional content customized to the skill gap of the first user (para [0052] “At 604 a topic is selected and the content items associated with the selected topic are retrieved at 606. At 608, the retrieved content items are ranked, for example, in a descending order of their respective aboutness intensities for the selected topic so that those content items which are most closely associated with the topic are ranked higher. In an embodiment, the aboutness intensity indicates the extent to which or how closely the content item is associated with the topic or the strength of the association between the content item and the topic. In an embodiment, it can be obtained as predefined metadata along with the content item from the entity store 170. The ranked content items can be processed, for example, in a descending order of their ranks to identify those content items which were not previously consumed by the user. At 610, the highest ranked content items which were not forwarded previously to the user are selected and pro vided to the user at 612.”)
and providing, by the computing device, (para [0008] “A computer readable storage medium, having stored thereon, instructions for execution by a processor is disclosed in accordance with another embodiment. The instructions cause the processor to analyze activity history of a first user”) for display to the first user, the recommended instructional content customized to the skill gap of the first user. (para [0031] “In an embodiment, if the user is a registered user of the expertise engine 100, upon verifying the user credentials, the expertise engine 100 in association with the content processing engine 120 produces personalized content 116 that can comprise but is not limited to, topic-wise scores indicating the user's expertise levels with regard to various topics relative to a selected cohort group, the user's strong and weak topics, content Suggestions[corresponds to recommended instructional content] for the various topics that the user can employ in order to improve the scores, information related to the cohort group or other updates associated with the expertise engine 100.”)
Pardos and Shahshahani are analogous art because they are directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of Shahshahani to include skill gap of user based Shahshahani (para [0047]). 
Pardos in view of Shahshahani does not teach generating, by the computing device, a search query based on the skill gap of the first user; searching, by the computing device, a database of instructional content using the search query indicating the skill gap of the first user; determining match scores based on match of the search query indicating the skill gap of the first user with the instructional content; ranking the instructional content based on the match scores indicative of the match of the search query with the instructional content, to generate recommended instructional content customized to the skill gap of the first user.
Maurya teaches generating, by the computing device,(processor 1110 see FIG. 10) a search query based on the skill gap of the first user; (para [0043] “Job listings are created in response to a request[corresponds to query] from a member or organization to list a job opening on the Social networking system (e.g., system 120 in FIG. 1).” After user sends query to the social networking system it then calculates whether there is a skill gap exist see para [0185] “In some example embodiments, the social networking system (e.g., system 120 in FIG. 1) is able to calculate, for a particular cluster of related members and jobs, whether a skill gap exists for each skill and how great the skill gap is”)
searching, by the computing device, (Processor 1110 see FIG. 10) a database of instructional content using the search query indicating the skill gap of the first user; (Examiner notes the request[corresponds to query] is search through the database see para [0241] “For example, the Social networking system (e.g., system 120 in FIG. 1) has a database of educational opportunities and the skills being taught in each. Thus, the Social networking system (e.g., system 120 in FIG. 1) searches the database for educational opportunities that allow the first member to learn a particular selected skill.” And para [0189] determines if there is a skill gap or not after searching through the database in system 120 in FIG. 1 see para [0189-190] “In accordance with a determination that more job listings require the respective skill than there are likely members to supply it, the social networking system (e.g., system 120 in FIG. 1) determines that there is a skill gap for that skill.”)
determining match scores based on match of the search query indicating the skill gap of the first user with the instructional content; (Examiner notes that at item 972 in FIG. 9 the system filter members who match a selection criterion then determines the skill gap scores in 978 see para [0247] “In some example embodiments, the social networking system (e.g., system 120 in FIG. 1) filters (972) members who match a selection criterion. Thus, only members who match the determined level of granularity with the specific criteria being used (i.e. belong to the specific city or industry) are included on the list.” and see para [0251] “In some example embodiments, the social networking system (e.g., system 120 in FIG. 1) ranks and orders (980) skills by the skill gap score to obtain an ordered list of skills. In some example embodiments, the skill gap scores can be”)
Pardos, Shahshahani and Maurya are analogous art because they are all directed to social networking. 
Pardos in view Shahshahani to incorporate the teaching of Maurya to include skill gap scores in social networking system to improve identify users with qualified skill sets based on skill gap scores in the field of social networking for personalizing skill recommendation quicker and easier as disclosed by Maurya (para [0018] “Personalized skill recommendations are recommendations for which skills a member should acquire and the means by which the member should acquire them. Skill gap is the gap between the skills demanded by jobs and the skills supplied by members of the workforce at a particular granularity level Such as a city or an industry”). 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos et al. (“Using Fine-Grained Skill Models to Fit Student Performance with Bayesian Networks”) in view of Bergeron (US Pat. No. 9542853 B1) and further in view of Maurya et al. (US 2017/0154307 A1).
Regarding claim 3 (Currently Amended)
Pardos teaches a method comprising: receiving, …an answer to a question of a set of questions (pg. 2 “Figure 1. An ASSISTment showing the original question and the first two scaffolding questions.”) from a first user, (pg. 5 third paragraph “We then load the user’s responses to ASSISTment questions from our log file and then enter his/her responses into the Bayesian network as evidence.”)
(“The MCAS test consists of 5 open responses (essay), 5 short answers and 29 multiple choice (out of four) questions” Also see pg. 2 right col second paragraph “Each ASSISTment consists of an original item and a list of scaffolding questions. An ASSISTment that was built for item 19 of the 2003 MCAS is shown in Figure 1. In particular, Figure 1 shows the state of the interface when the student is partly done with the problem.”)
computing, …a predicted probability of the first user answering the unanswered question correctly using the answer to the question (pg. 3 second paragraph “The probability a student[corresponds to first user] will answer a question correctly is 0.95 if they know the skill or skills evolved.”) and based on question mapping data, the question mapping data representing a relationship between the question and the unanswered question; (Examiner notes Pardos reference gets the skill based on previous answers then use the skill to predict scores on new questions see pg. 5 third paragraph “We then load the user’s responses to ASSISTment questions from our log file and then enter his/her responses into the Bayesian network as evidence. Using inference, dictated by the CPD tables of the questions, the skill level posterior marginal probabilities are calculated using likelihood-weighting inference which is an approximate inference sampling engine.”)
…and the predicted probability of the first user answering the unanswered question correctly, (pg. 3 second paragraph “The probability a student[corresponds to first user] will answer a question correctly is 0.95 if they know the skill or skills evolved.”)
Pardos does not teach …determining, by the computing device, a skill gap of the first user based on the answer to the question …the skill gap representing competence of the first user in a topic; 
generating, by the computing device, a search query based on the skill gap of the first user; searching, by the computing device, a database of instructional content using the search query indicating the skill gap of the first user; determining match scores based on match of the search query indicating the skill gap of the first user with the instructional content; ranking the instructional content based on the match scores indicative of the match of the search query with the instructional content, to generate recommended instructional content customized to the skill gap of the first user;
and Attorney Docket 10270-05814 USproviding, by the computing device, for display to the first user, the recommended instructional content customized to the skill gap of the first user.  
Bergeron teaches …determining, by the computing device, (claim 1 “determining the set of content for presentation to the user is performed by a processor[corresponds to computing device] executing instructions stored on a computer readable medium;”)
a skill gap of the first user indicating a deficiency of the first user in a level of a skill in one or more topics based on the answer to the question a skill gap of the first user based on the answer to the question (Examiner notes that Bergeron teaches determining the user competence[corresponds to skill gap] by asking comprehension questions, and using that competency to develop the lesson see (col 2 lines 62-67-col 3 lines 1-14 “FIG. 1. That figure depicts a state diagram in which a plurality of levels [101][102][103][104] represent different categories of content (e.g., test questions, instructional segments, etc.) which could be presented to a learner using an intelligent tutoring system. As shown in FIG. 1, it is possible for a learner to move between levels in both ascending level 1 to level 2) and descending (level 2 to level 1) order, depending on inputs provided by the learner. In this way, content can be dynamically tailored for particular individuals being trained. For example, material presented might be organized into a series of articles and accompanying comprehension questions. A tutoring session could begin with presentation of the most basic articles to the user, then, as the user indicates comprehension of the material in those articles (e.g., by correctly answering the accompanying questions) material of increasing complexity could be presented to the user. Similarly, if a user indicates that he or she is having difficulty with a particular subject (e.g., by incorrectly answering questions related to that Subject), the user could be presented with material having lesser complexity.” Also see claim 9 “…the set of content is determined based on matching material for presentation to the user with a predicted skill level for the user at a time of presentation as indicated by the predictive model; and b) the set of content is tagged as implicating a first competency from the plurality of competencies; V) incorporating, into the database, a set of evaluation data received from said user in response to an evaluation comprising at least one question tagged as implicating the first competency from the plurality of competencies;”)
…the skill gap representing competence of the first user in a topic; (Examiner notes that Bergeron teaches determining the user competence[corresponds to skill gap] by asking comprehension questions, and using that competency to develop the lesson for a particular subject[corresponds to topic] see col 3 lines 6-14 “A tutoring session could begin with presentation of the most basic articles to the user, then, as the user indicates comprehension of the material in those articles (e.g., by correctly answering the accompanying questions) material of increasing complexity could be presented to the user. Similarly, if a user indicates that he or she is having difficulty with a particular subject (e.g., by incorrectly answering questions related to that Subject), the user could be presented with material having lesser complexity.”)
generating, by the computing device, (claim 1 “determining the set of content for presentation to the user is performed by a processor[corresponds to computing device] executing instructions stored on a computer readable medium;”) a search query based on the skill gap of the first user; (Examiner notes competency corresponds to skill gap see col 5 lines 62-67 “As shown in FIG. 7, an intelligent tutoring system can utilize a query engine 701 to obtain information for a learner model [201]. The query engine 701 can be implemented as a Software process configured to retrieve data from a competency database 702 for a student.”)
…
and Attorney Docket 10270-05814 USproviding, by the computing device, (claim 1 “determining the set of content for presentation to the user is performed by a processor[corresponds to computing device] executing instructions stored on a computer readable medium;”) for display to the first user, (abstract “An intelligent tutoring system can be implemented using filters, predictive modeling, and a knowledge warehouse, which allows content to be dynamically selected for individualized presentation to a learner[corresponds to user]”)
the recommended instructional content customized to the skill gap of the first user. (Examiner notes that presentation to the user corresponds to instructional content see claim 1 “…determining the set of content for presentation to the user based on matching material for presentation to the user with the predicted skill level for the user e) incorporating, into the database from which the set of user data was received, a set of evaluation data received from said user in response to an evaluation comprising at least one question tagged as implicating the first competency from the plurality of competencies;”)
Pardos and Bergeron are analogous art because they are directed to assessment of user performance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos to incorporate the teaching of Bergeron to include predictive competency model in a system in which data gathered on users interaction with a set of educational content and used in real time to personalize the presentation of content to the user as disclosed by Bergeron (col 1 lines 61-65). 
Pardos in view of Bergeron does not teach and searching, by the computing device, a database of instructional content using the search query indicating the skill gap of the first user; determining match scores based on match of the search query indicating the skill gap of the first user with the instructional content; ranking the indicative of the match of the search query with the instructional content, to generate recommended instructional content customized to the skill gap of the first user.
Maurya teaches and searching, by the computing device, (Processor 1110 see FIG. 10) a database of instructional content using the search query indicating the skill gap of the first user; (Examiner notes the request[corresponds to query] is search through the database see para [0241] “For example, the Social networking system (e.g., system 120 in FIG. 1) has a database of educational opportunities and the skills being taught in each. Thus, the Social networking system (e.g., system 120 in FIG. 1) searches the database for educational opportunities that allow the first member to learn a particular selected skill.” And para [0189] determines if there is a skill gap or not after searching through the database in system 120 in FIG. 1 see para [0189-190] “In accordance with a determination that more job listings require the respective skill than there are likely members to supply it, the social networking system (e.g., system 120 in FIG. 1) determines that there is a skill gap for that skill.”)
determining match scores based on match of the search query indicating the skill gap of the first user with the instructional content; (Examiner notes that at item 972 in FIG. 9 the system filter members who match a selection criterion then determines the skill gap scores in 978 see para [0247] “In some example embodiments, the social networking system (e.g., system 120 in FIG. 1) filters (972) members who match a selection criterion. Thus, only members who match the determined level of granularity with the specific criteria being used (i.e. belong to the specific city or industry) are included on the list.” and see para [0251] “In some example embodiments, the social networking system (e.g., system 120 in FIG. 1) ranks and orders (980) skills by the skill gap score to obtain an ordered list of skills. In some example embodiments, the skill gap scores can be”)
ranking the instructional content based on the match scores indicative of the match of the search query with the instructional content, to generate recommended instructional content customized to the skill gap of the first user. (Para [0247] “In some example embodiments, the social networking system (e.g., system 120 in FIG. 1) filters (972) members who match a selection criterion. Thus, only members who match the determined level of granularity with the specific criteria being used (i.e. belong to the specific city or industry) are included on the list.” and see para [0251] “In some example embodiments, the social networking system (e.g., system 120 in FIG. 1) ranks and orders (980) skills by the skill gap score to obtain an ordered list of skills.”)
Pardos, Shahshahani and Maurya are analogous art because they are all directed to social networking. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view Shahshahani to incorporate the teaching of Maurya to include skill gap scores in social networking system to improve identify users with qualified skill sets based on skill gap scores in the field of social networking for personalizing skill recommendation quicker and easier as disclosed by Maurya (para [0018] “Personalized skill recommendations are recommendations for which skills a member should acquire and the means by which the member should acquire them. Skill gap is the gap between the skills demanded by jobs and the skills supplied by members of the workforce at a particular granularity level Such as a city or an industry”). 

Regarding claim 12
Claim 12 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos et al. (“Using Fine-Grained Skill Models to Fit Student Performance with Bayesian Networks”) in view of Bergeron (US Pat. No. 9542853 B1) in view of Maurya and further in view Rho et al. (US Pat. No. 9667321 B2). 
Regarding claim 4
Pardos in view of Bergeron with Maurya teaches claim 3.
Pardos in view of Bergeron with Maurya does not teach the method of claim 3, further comprising: aggregating, by the computing device, pairs of questions in the set of questions, the pairs of questions being answered by a threshold number of second users; calculating, by the computing device, a probability of a first question in each pair of questions being answered correctly based on responses to a second question in each pair of questions based on responses by the threshold number of second users to that pair of questions; and storing, by the computing device, as question mapping data, the probability of the first question in each pair of questions being answered correctly based on the responses to the second question in each pair of questions.  
Rho teaches the method further comprising: aggregating, (claim 1 “identify a next objective, wherein the next objective is an aggregation of questions; provide a first question from the aggregation of questions to the identified user via the user device;”) by the computing device, (col 17 lines 65-67 “Processing unit 504, which may be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 500. One or more processors, including single core and/or multicore processors, may be included in processing unit 504.”) pairs of questions in the set of questions, (col 13 lines 57-63 “the knowledge database can comprise one or several pointers pointing to one or several lessons in the aggregate database, one or several pointers pointing to one or several data packets that can be, for example, questions, in the data packet database, and/or one or several pointers pointing to one or several responses in the content response database.”)
 the pairs of questions being answered by a threshold number of second users; (col 7 lines 9-12 “The user data server 114 may also include a repository for user-generated material. Such as evaluations and tests completed by users, and documents and assignments prepared by users.” Also see col 13 lines 54-57 “Thus, in some embodiments, the structure database can contain one or several lessons, one or several questions, and/or one or several answers, some or all of which can be organized and/or connected.”)
calculating, by the computing device, (col 17 lines 65-67 “Processing unit 504, which may be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 500. One or more processors, including single core and/or multicore processors, may be included in processing unit 504.”)
 a probability of a first question in each pair of questions being answered correctly based on responses to a second question in each pair of questions based on responses (col 27 lines 48-57 “In one embodiment, for example, the likelihood of the user providing the desired response can be based on the user skill level and/or the difficulty of the data packet, and can be determined using an Item Response Theory (“IRT) model Such as, for example, a Rasch model and/or a sigmoid and/or logistic curve. This probability of correctly answering the question can be input into, for example, a Gaussian model of the student skill level, which Gaussian model can be updated according to a Bayesian technique to estimate a new student skill level.”) by the threshold number of second users to that pair of questions; (col 11 lines 30-35 “In some embodiments, the student database can include a data acceptance curve that can define an expected learning trajectory for one or several students based on historic data for those one or several students and, in Some embodiments, also based on one or several predictive models.”)
and storing, by the computing device, (col 33 lines 20-27 “After the data packet probability for the selected packet has been calculated, the data packet probability can be stored in one of the databases 104 such as, for example, content library database 303 or the model database 309. The data packets in the objective can then be evaluated to determine if a packet probability has been calculated for each of the packets.”)
as question mapping data, (col 13 lines 54-57 “Thus, in some embodiments, the structure database can contain one or several lessons, one or several questions, and/or one or several answers, some or all of which can be organized and/or connected.”)
the probability of the first question in each pair of questions being answered correctly based on the responses to the second question in each pair of questions. (col 27 lines 48-57 “In one embodiment, for example, the likelihood of the user providing the desired response can be based on the user skill level and/or the difficulty of the data packet, and can be determined using an Item Response Theory (“IRT) model Such as, for example, a Rasch model and/or a sigmoid and/or logistic curve. This probability of correctly answering the question can be input into, for example, a Gaussian model of the student skill level, which Gaussian model can be updated according to a Bayesian technique to estimate a new student skill level.”)
Pardos, Bergeron, Maurya and Rho are analogous art because they are directed to assessment of user performance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of Rho to include Bayesian technique in order to quickly estimate the probability of user correctly answering questions which can improve predictive recommendation system as disclosed by Rho (col 27 lines 48-57). 
Regarding claim 13
Claim 13 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.

Regarding claim 5
Pardos in view of Bergeron with Maurya and Rho teaches claim 4.
Rho further wherein calculating the probability of the first question in each pair of questions being answered correctly based on the responses to the second question in each pair of questions is performed using Bayes' Theorem. (Col 27 lines 48-57 “In one embodiment, for example, the likelihood of the user providing the desired response can be based on the user skill level and/or the difficulty of the data packet, and can be determined using an Item Response Theory (“IRT) model Such as, for example, a Rasch model and/or a sigmoid and/or logistic curve. This probability of correctly answering the question can be input into, for example, a Gaussian model of the student skill level, which Gaussian model can be updated according to a Bayesian technique to estimate a new student skill level.”)
Pardos, Bergeron, Maurya and Rho are analogous art because they are directed to assessment of user performance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of Rho to include Bayesian technique in order to quickly estimate the probability of user correctly answering questions which can improve predictive recommendation system as disclosed by Rho (col 27 lines 48-57). 
Regarding claim 14
Claim 14 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos et al. (“Using Fine-Grained Skill Models to Fit Student Performance with Bayesian Networks”) in view of Bergeron (US Pat. No. 9542853 B1) in view of Maurya et al. (US 2017/0154307 A1) and further in view of GROSS (US 2007/0124425 A1).
Regarding claim 7
Pardos in view of Bergeron with Maurya teaches claim 3.
Pardos in view of Bergeron with Maurya does not teach the method further comprising generating, by the computing device, the database of instructional content including: generating content documents representing content items; generating topic documents representing topics; and mapping the content items to the topics using the content documents and the topic documents.  
GROSS teaches the method further comprising generating, by the computing device, (para [0079] “desk top computers, laptop computers, personal digital assistants (PDAs),”) the database of instructional content including:  Attorney Docket 10270-05814 USgenerating content documents representing content items; (claim 1 “compiling content taken from webpages in the website collective to generate a synthetic document representing aggregated content from said different websites”)
(para [0101] “A nominal organic search result list is then generated based on the identified topic(s) of the document and the list is then mined to determine appropriate ads.”)
and mapping the content items to the topics using the content documents and the topic documents. (Para [0072] “These topics can be actual keywords, or can be mapped to keywords as necessary to determine a match with a particular advertiser. In this manner an advertiser can participate in a secondary presentation of keyword based ads within the search interface that is determined and derived separately from a keyword based ad that is based on a conventional search query.”)
Pardos, Bergeron, Maurya and GROSS are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of GROSS to include generating topic documents representing topics which improves user experience by presenting advertising which is closely related to user particular needs or interest as disclosed by GROSS (para [0011] “Since persons purchasing new housing typically employ moving services as well, this system significantly improves the user experience by presenting advertising which is in fact more closely related to their particular needs or interests.”). 

Regarding claim 16
Claim 16 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos et al. (“Using Fine-Grained Skill Models to Fit Student Performance with Bayesian Networks”) in view of Bergeron (US Pat. No. 9542853 B1) in view of Maurya et al. (US 2017/0154307 A1) and further in view of Fawaz et al. (“Toward an enhanced Arabic text classification using cosine similarity and Latent Semantic Indexing”, hereinafter: Fawaz). 
Regarding claim 8
Pardos in view of Bergeron with Maurya teaches claim 3.
Pardos in view of Bergeron with Maurya does not teach determining an importance of terms in the content documents and the topic documents using a term frequency-inverse document frequency matrix; and mapping the content items to the topics using cosine similarity and the importance of terms in the content documents and the topic documents.
Fawaz teaches determining an importance of terms in the content documents (pg. 191 left col section 3 “In the VSM, the vector of the document is represented as ‘‘bag of words” in which each word corresponds to one independent dimension. Usually, the elements of the vectors is the weights of the importance of the words[corresponds to content] in the document. The weight can be represented using a binary value to indicate the presence or absence of the word.”) and the topic documents using a term frequency-inverse document frequency matrix; (abstract “We used a corpus that contains 4,000 documents of ten topics (400 document for each topic). The corpus contains 2,127,197 words with about 139,168 unique words. The testing set contains 400 documents, 40 documents for each topics. As a weighing scheme, we used Term Frequency.Inverse Document Frequency (TF.IDF).” Also see document frequency matrix on pg. 1 right col second paragraph “In this work, we use the SVD as a feature reduction technique as well as for producing semantic rich features. SVD is a linear algebra method that is used to truncate the term-document matrix that produced by Latent Semantic Indexing (LSI)”) 
and mapping the content items to the topics using cosine similarity (pg. 190 left col second paragraph “This paper contains two parts. First, the LSI-SVD techniques were used to generate the textual features of a corpus that contains 4000 documents. The generated features were then used along with the cosine similarity measure to classify the testing set documents.” Also see cosine similarity is used to perform classification and mapped similarity between documents pg. 192 left col step 3 “The cosine similarity measure is used to perform classification. The rank k approximation (a suitable singular value) is selected. Hence, different k values should be investigated to find the optimum performance… The classification process in this step is like k-NN classifier that find the similarity between the document to be tested and all training documents. The k-NN classifier finds the k-nearest documents, but the cosine similarity classifier return the label of the nearest document (i.e. k = 1). The Gensim facilitates using cosine similarity with both TF.IDF and LSI features”)
and the importance of terms in the content documents and the topic documents. (pg. 191 left col section 3 “In the VSM, the vector of the document is represented as ‘‘bag of words” in which each word corresponds to one independent dimension. Usually, the elements of the vectors is the weights of the importance of the words[corresponds to content] in the document. The weight can be represented using a binary value to indicate the presence or absence of the word.”
Pardos, Bergeron, Maurya and Fawaz are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of Fawaz to include cosine similarity in text classification to improve the accuracy and effectiveness of measuring how similar the documents are with respect to their size as disclosed by Fawaz (abstract “we used the singularvalue decomposition (SVD) method to extract textual features based on LSI. In our experiments, we con-ducted comparison between some of the well-known classification methods such as Naïve Bayes,k-Nearest Neighbors, Neural Network, Random Forest, Support Vector Machine, and classification tree.We used a corpus that contains 4,000 documents of ten topics (400 document for each topic)… As a weighing scheme, we used Term Frequency.Inverse Document Frequency(TF.IDF). This study reveals that the classification methods that use LSI features significantly outperformthe TF.IDF-based methods. It also reveals thatk-Nearest Neighbors (based on cosine measure) and sup-port vector machine are the best performing classifiers”). 
Regarding claim 17
Claim 17 recites analogous limitations to claim 8 and therefore is rejected on the same ground as claim 8.

Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos et al. (“Using Fine-Grained Skill Models to Fit Student Performance with Bayesian Networks”) in view of Bergeron (US Pat. No. 9542853 B1) in view of Maurya et al. (US 2017/0154307 A1) and further in view of Shahshahani et al. (2013/0325779 A1).
Regarding claim 9  
Pardos in view of Bergeron with Maurya teaches claim 3.
Pardos in view of Bergeron with Maurya does not teach wherein calculating the skill gap of the first user includes: determining a plurality of topic scores of the first user for a plurality of topics based on a topic map, the topic map including a mapping between topics and questions in the set of questions; and determining the skill gap of the first user based on a topic score of the first user satisfying a threshold score.  
Shahshahani teaches wherein calculating the skill gap of the first user includes: determining a plurality of topic scores of the first user for a plurality of topics (para [0042] “The initial scores generated by the score generation module 2210 are provided to the score output module 2220. The score output module 2220 can calculate a relative score or generate a map showing the relative score of the user u regarding the topic/entity e relative to the cohort group selected by the user u for the entity e.”) based on a topic map, (Examiner notes the scores are generated from the questions with various topics see para [0033] “In an embodiment, based on the user activity, user attribute information comprising various topics which are of interest to the user are implicitly identified by the expertise engine 100. In addition, the expertise engine 100 can also ask the user to explicitly enter topics of interest and/or expertise.”)
the topic map including a mapping between topics and questions in the set of questions; (para [0033] “In an embodiment, based on the user activity, user attribute information comprising various topics which are of interest to the user are implicitly identified by the expertise engine 100. In addition, the expertise engine 100 can also ask the user to explicitly enter topics of interest and/or expertise.”)
 and determining the skill gap of the first user based on a topic score of the first user satisfying a threshold score. (Examiner notes that user’s skill score is compared to others in the group which corresponds to skills gap between how far a user’s skill is from the average or the expected skill within the group see para [0047] “At 310, the user's score for each of the topics is mapped relative to the scores of the cohort group and a comparative or relative score is determined for the user relative to the cohort group score for the selected topic. In an embodiment, a histogram of scores of the user versus the scores of the other users in the cohort group for the topic can be created and the relative range or the comparative score for the user for the selected topic within the cohort group can be provided as an indication of the user's expertise or level of knowledge in the topic.” Also user’s skill is compare to the threshold score see para [0043] “Based on the comparison with the thresholds, the score analysis module 2310 can determine if the user has elementary, intermediate or expert knowledge in each of the received topics.”)
Pardos, Bergeron, Maurya and Shahshahani are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of Shahshahani to include skill gap of user based on a topic scores which allows classifying topic as either strong or weak topic for the user relative to the cohort group as disclosed by Shahshahani (para [0047]). 
Regarding claim 18
Claim 18 recites analogous limitations to claim 9 and therefore is rejected on the same ground as claim 9.
Regarding claim 10 (Currently Amended)
Pardos in view of Bergeron with Maurya and Shahshahani teaches claim 9. 
Pardos further teaches the cohort of second users is determined based on comparison of the answer to the question of the first user and the predicted probability of the first user answering the unanswered question correctly with answers to the question of the cohort of second users and predicted probabilities of the cohort of second users answering the unanswered question correctly. (Examiner notes that Prados teaches comparing skill level for each students based on the predicted score[corresponds to predicted probability] using Fine-Grained skill model see pg. 6 “For each student and for each model, we subtract the student’s real test score from our predicted score[corresponds to predicted probability]. We took the absolute value of this number and averaged them to get our Mean Absolute Differences (MAD) for each model, shown in Figure 5. For each model we divided the MAD by the number of questions in the test to get a “% Error” for each model.”)

Shahshahani further teaches wherein the threshold score is defined relative to a cohort of second users, (para [0047] “At 310, the user's score for each of the topics is mapped relative to the scores of the cohort group and a comparative or relative score is determined for the user relative to the cohort group[corresponds to cohort of second users] score for the selected topic.”) the cohort of second users having a threshold level of similarity to the first user. (Para [0047] “For example, the expertise engine 100 can preset a score threshold for each cohort group and topic pair whereby if the user's score is equal to or exceeds the threshold, the topic is classified as a strong topic for the user or otherwise classified as a weak topic for the user.” Also see para [0046] “In an embodiment, various thresholds can be associated with each of the topics and based on a comparison of one or more of the user's initial score or comparative scores with respective thresholds, the user's proficiency in each of the topics can be determined.”)
Pardos, Bergeron, Maurya and Shahshahani are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of Shahshahani to include skill gap of user based on a topic scores which allows classifying topic as either strong or weak topic for the user relative to the cohort group as disclosed by Shahshahani (para [0047]). 

Regarding claim 19
Claim 19 recites analogous limitations to claim 10 and therefore is rejected on the same ground as claim 10.

Regarding claim 11 (Currently Amended)
Pardos in view of Bergeron with Maurya and Shahshahani teaches claim 10.
Pardos further teaches the method further comprising determining, by the computing device, the cohort of second users, wherein determining the cohort of second users includes:  Attorney Docket 10270-05814 UScalculating a skill level of the first user based on the answer to the question (pg. 5 second paragraph “Using MATLAB and the Bayes Net Toolkit as a platform, an architecture was developed to assess the skill levels of students in the ASSISTment system and to test the predictive performance of the various models… We then load the user’s responses to ASSISTment questions from our log file and then enter his/her responses into the Bayesian network as evidence. Using inference, dictated by the CPD tables of the questions, the skill level posterior marginal probabilities are calculated using likelihood-weighting inference which is an approximate inference sampling engine.”)
and the predicted probability of the first user answering the unanswered question correctly, (pg. 3 second paragraph “The probability a student[corresponds to first user] will answer a question correctly is 0.95 if they know the skill or skills evolved.”)
Shahshahani further teaches the skill level representing the level of the skill of the first user in the one or more topics; (para [0055] “In one embodiment the expertise engine 100 can set common scoring levels for all the topics in order to classify the user as a novice, intermediate user or an expert. In one embodiment, the scores for classifying users can be unique for each of the topics.” Also see para [0031] “In an embodiment, if the user is a registered user of the expertise engine 100, upon verifying the user credentials, the expertise engine 100 in association with the content processing engine 120 produces personalized content 116 that can comprise but is not limited to, topic-wise scores indicating the user's expertise levels with regard to various topics relative to a selected cohort group, the user's strong and weak topics, content Suggestions for the various topics that the user can employ in order to improve the scores, information related to the cohort group or other updates associated with the expertise engine 100.”)
ranking the skill level of the first user against skill levels of a plurality of second users; (abstract “Based on the user's score, the user can be classified into various competency levels ranging from a novice to an expert in each topic”)
(para [0047] “At 310, the user's score for each of the topics is mapped relative to the scores of the cohort group and a comparative or relative score is determined for the user relative to the cohort group[corresponds to cohort of second users] score for the selected topic.”) based on the ranked skill level. (abstract “Based on the user's score, the user can be classified into various competency levels ranging from a novice to an expert in each topic”)
Pardos, Bergeron, Maurya and Shahshahani are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pardos in view of Bergeron with Maurya to incorporate the teaching of Shahshahani to include skill gap of user based on a topic scores which allows classifying topic as either strong or weak topic for the user relative to the cohort group as disclosed by Shahshahani (para [0047]). 

Regarding claim 20
Claim 20 recites analogous limitations to claim 11 and therefore is rejected on the same ground as claim 11.

Response to Arguments
35 U.S.C. § 112 Rejections 
“Claims 1, 10, 11, 19, and 20 under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph as allegedly being indefinite. The term "similarity" has 
Examiner’s response:
In response to arguments and/or remarks filed on 02/23/2021, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn. 

35 U.S.C. § 103 Rejections 
Applicant asserts that “Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over NPL "Using Fine- Grained Skill Models to Fit Student Performance with Bayesian Networks" to Pardos et al. ("Pardos") in view of U.S. Patent Pub. No. 2013/0325779 to Shahshahani et al. ("Shahshahani") in view of U.S. Patent Pub. No. 2017/0154307 to Maurya et al. ("Maurya"). Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos in view of Maurya and further in view of U.S. Patent No. 9,542,853 to Bergeron ("Bergeron"). Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos in view of Bergeron in view of Maurya and further in view of U.S. Patent No. 9,667,321 to Rho et al ("Rho"). Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos in view of Bergeron in view of Maurya and further in view of U.S. Patent Pub. No. 2007/0124425 to Gross ("Gross"). Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pardos in view of Bergeron in view of Maurya and further in view of NPL "Toward an enhanced Arabic text classification using cosine similarity and Latent Semantic Indexing" to Fawaz Appl. No. 15/630,245 Attorney Docket No.: 105152-1152802Amdt. dated February 23, 2021Response to Office Action of November 23, 2020Shashani. Applicant respectfully traverses these rejections in light of the amended claims that were discussed last month in the interview as overcoming the combination Pardos, Shahshahani, Maurya, and Bergeron. Specifically, none of the cited art is directed to solving the problem of a user's skill gap. Where large, different remedial content is appropriate than for a user with a very small skill gap. Reconsideration is respectfully requested” (Remarks pg. 10-11). 
Examiner’s response:
The Examiner respectfully disagrees. Applicant didn’t not make any specific remarks as to why the cited references doesn’t teach the newly added limitations of independent claims 1, 3 and 12. In regards to the argument “Specifically, none of the cited art is directed to solving the problem of a user's skill gap. Where large, different remedial content is appropriate than for a user with a very small skill gap. Reconsideration is respectfully requested”. The cited reference Maurya et al. (US 2017/0154307 A1) is directed to personalized data-driven skill recommendation and skill gap prediction. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rennison et al. (US 2014/0324721 A1) teaches method and systems for determining gaps in a user's resume regarding skills or titles for a job, and recommending educational courses to the user based on those gaps.
Miele et al. (US Pat. No. 7286793 B1) teaches a method for evaluating responses to encoded question and/or topics to accurately identify and evaluate deficiencies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126